DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of November 7, 2019 which amended claims 1-10.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is vague and indefinite because it is unclear how “compressor structure” further limits what is already claimed. It being noted that a blade is already part of a compressor. Further, if this is intended to be a compressor it is unclear how claim 10 further limits the claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wanatabe et al (JP 2004-300929 A).
Regarding claim 1, Wanatabe et al. discloses a reflux device blade (Fig. 2, 27), comprising a blade body (Fig. 3, 27), wherein a cavity (32) is formed inside the blade body (Fig. 3), and a gas supplement hole is formed on the vane body (See the outgoing air on the vane bodies). It is noted that the limitation “reflux” is given its broadest reasonable interpretation as a blade located between or after a compressor stage which can direct flow.
Regarding claim 2, Wanatabe et al. discloses all of claim 1 as above, wherein the gas supplement hole is disposed on a suction surface of the blade body (Fig. 3 
Regarding claim 3, Wanatabe et al. discloses all of claim 1 as above, wherein the vane body is made by casting or machining. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the blade, does not depend on its method of production, i.e. casting or machining. In re Thompson, 227 USPQ 964, 966 (Federal Circuit 1985).
	
Regarding claim 4, Wanatabe et al. discloses a compressor structure (Fig. 1), comprising the reflux vane according to claim 1 (as disclosed above).
Regarding claim 5, Wanatabe et al. discloses all of claim 4 as above, further comprising a shell (Fig. 2, 22), on which a air supplement passage (40) in communication with the cavity of the reflux blade is formed.
Regarding claim 6, Wanatabe et al. discloses all of claim 4 as above, further comprising a first stage impeller (Fig. 1) and a second stage impeller (Fig. 1, The Examiner notes multiples of radial impellers), wherein the compressor structure is configured to allow an output airflow of the first stage impeller enters the second stage impeller through a reflux flow device channel provided with the (Fig.

Regarding claim 7, Wanatabe et al. discloses all of claim 6 as above, wherein the compressor structure is configured to allow the output airflow of the first stage impeller to enter the second stage impeller through a first stage diffuser flow passage (Fig. 2, 25).
Regarding claim 8, Wanatabe et al. discloses all of claim 7 as above, wherein a transition between a first stage diffuser flow channel and the reflux flow device channel is formed as a curve (Fig- 2).
Regarding claim 9, Wanatabe et al. discloses all of claim 7 as above, wherein a second stage diffuser is mounted on an output end of the second stage impeller (Fig. 1 shows a plurality of impellers and diffusers).
Regarding claim 10, Wanatabe et al. discloses all a compressor (Fig. 1), comprising the compressor structure according to claim 4 as above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6-11 of copending Application No. 16/611656 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is noted again that the limitation “reflux” has been given its broadest reasonable interpretation as defined above. Additionally I is noted that the limitations of the claims in the instant application are all present in the ‘656 application but combined in a different scope for the individual claims. It is noted that claim 4 of ‘656 includes claims 1, 2, 4 and 5 of the instant application and claim 3 of the instant application corresponds to claim 11 of ‘656, the rest of the claims having direct correspondence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al, Sun et al and Lown disclose multistage compressors with reflux/diffuser blades and Foresto et al discloses a blade with a suction side injection port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
June 4, 2021